      Case 2:20-cv-01184-TLN-AC Document 64 Filed 08/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 COMMODITY FUTURES TRADING                          No. 2:20-cv-01184-TLN-AC
   COMMISSION,
12                                                    ORDER
                  Plaintiff,
13
        v.
14
   FINANCIAL TREE dba FINANCIAL TREE
15 TRUST, et al.,

16                 Defendants.

17

18          Defendants John P. Glenn (“Glenn”) and The Law Firm of John Glenn, P.C. (collectively,

19 “Glenn Defendants”) have requested from this Court an extension of their current deadline to file a

20 Sworn Statement and Accounting as ordered by this Court in its Order Granting Preliminary

21 Injunction and Other Equitable Relief (“Preliminary Injunction”) (ECF No. 33 at 19–20). (ECF No.

22 60.)

23          Based upon this submission, and good cause appearing, the Court HEREBY ORDERS as

24 follows:

25 / / /

26 / / /
27 / / /

28 / / /
     Case 2:20-cv-01184-TLN-AC Document 64 Filed 08/31/20 Page 2 of 2


 1         The Glenn Defendants’ Request for an extension of time is GRANTED. (ECF No. 60.) The

 2 Glenn Defendants’ deadline to file with the Court and serve upon Plaintiff Commodity Futures

 3 Trading Commission (“CFTC”) a Sworn Statement and Accounting pursuant to this Court’s

 4 Preliminary Injunction (ECF No. 33) is hereby extended to September 10, 2020.

 5         IT IS SO ORDERED.

 6 DATED: August 30, 2020

 7

 8

 9
                                                             Troy L. Nunley
10                                                           United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
